       Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK




  ANGEL HERNANDEZ
                                                          CASE NO: 18-CV-09035-JPO-GWG
          PLAINTIFF,


  V.                                                        PLAINTIFF’S AMENDMENT
                                                               TO HIS COMPLAINT

  THE OFFICE OF THE COMMISSIONER
  OF BASEBALL AND MAJOR LEAGUE
  BASEBALL BLUE, INC.,


          DEFENDANTS.


          Comes now the Plaintiff, Angel Hernandez (“Plaintiff”), by and through counsel, and

amends his complaint, adding the additional allegations and claims:

          153.   Except to the extent explicitly amended hereby, Plaintiff incorporates by reference

all of the allegations of his First Amended Complaint with Jury Demand (Plaintiff’s “First

Amended Complaint”), filed with the Court on November 27, 2018 (Dkt. 35), as if fully set forth

herein.

          154.   The existing text of Paragraph 67 of Plaintiff’s First Amended Complaint is deleted,

and the following is substituted therefor: From Torre’s arrival in The Office of the Commissioner

in 2011 until the end of the 2016 season, there were six World Series in Major League Baseball.

From 2011-2013, the World Series umpire crew consisted of six umpires. From 2014-2016, the




                                                  1
     Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 2 of 10



World Series umpire crew consisted of eight umpires. The total number of World Series umpires

from 2011-2016 is 42.

       155.    The first sentence of Paragraph 69 of Plaintiff’s First Amended Complaint is

deleted, and the following is substituted therefor: The other 40 umpires assigned to the World

Series during Torre’s time in The Office of the Commissioner have been non-Latino and white.

                                 JURISDICTION AND VENUE

       156.    With this amendment and the addition of the allegations and claims enumerated

herein, the Court still has jurisdiction over the subject matter of this civil action pursuant to 28

U.S.C. § 1331 because this case involves issues that arise under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000(e).

       157.    Jurisdiction over Hernandez’s state law claims is based upon the Court’s pendent

jurisdiction as set forth in 28 U.S.C. § 1367(a).

       158.    The Court also has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1332(a), because there is complete diversity of citizenship between the Plaintiff and the

defendants The Office of the Commissioner of Baseball and Major League Baseball Blue, Inc.

(collectively, “Major League Baseball” or the “Defendants”) and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

       159.    Major League Baseball is subject to personal jurisdiction in this District.

       160.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because, among other things,

Major League Baseball is deemed to reside in this district pursuant to 28 U.S.C. § 1391(c)(2) as

Major League Baseball is subject to personal jurisdiction in this district with respect to this civil

action. Venue is also proper pursuant to 42 U.S.C. § 2000e-5(f)(3).




                                                    2
    Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 3 of 10



                                    ADDITIONAL FACTS

       161.    Since 2011, Major League Baseball’s process for promoting umpires to crew chief

involves several individuals who purport to provide input on what umpire(s) will be promoted to

crew chief for the following season if there is an opening for a new crew chief (the “Crew Chief

Promotion Process”).

       162.    For many years, Major League Baseball has employed numerous supervisors and

observers, nearly all of whom are former umpires, to observe in person the umpires’ performance

on the field. Those supervisors and observers then complete a game evaluation form, commenting

upon the criteria Major League Baseball purports to use to evaluate umpires.

       163.    Those evaluation forms are then forwarded to the New York offices of Major

League Baseball.

       164.    Instead of utilizing objective data such as supervisor evaluations, observer

evaluations and other objective data, crew chief promotion decisions made via the Crew Chief

Promotion Process rely overwhelmingly on subjective criteria, such as Major League Baseball’s

opinion on the “leadership” abilities of an umpire, or Major League Baseball’s opinion on an

umpire’s ability to manage certain “on-field situations.”

       165.    Joe Torre and Peter Woodfork are the key decisionmakers in the Crew Chief

Promotion Process, and their decision must be approved by the Commissioner of Baseball.

       166.    The Crew Chief Promotion Process utilized by Major League Baseball since 2011

gives Major League Baseball nearly limitless authority to promote to the crew chief position

whichever umpire it wants, without adequate consideration for objective data or objective criteria

that would guide their decision-making process.




                                                  3
    Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 4 of 10



       167.    The Crew Chief Promotion Process, rife with subjectivity, permits Major League

Baseball to include criteria in the Crew Chief Promotion Process that are outside the merits of an

umpire’s performance.

       168.    Major League Baseball’s Crew Chief Promotion Process has resulted in zero

minority umpires promoted to crew chief since 2011, despite the Major League umpire staff

containing at least six minority umpires in 2011 and 2012, at least seven minority umpires in 2013,

and at least eight minority umpires in each of 2014, 2015 and 2016.

       169.    In 2011, two of those minority umpires, including Plaintiff, were the number two

umpires on their crew behind the crew chief. In 2012, 2013, and 2014, three of those minority

umpires, including Plaintiff, were the number two umpire on their crew. In 2015 and 2016, four

of those minority umpires, including Plaintiff, were the number two umpire on their crew.

       170.    The Crew Chief Promotion Process has resulted in a disparate impact on the

promotion of minority Major League umpires, including Plaintiff and other Latino Major League

umpires, to crew chief.

       171.    Like the Crew Chief Promotion Process, Major League Baseball’s process for

selecting umpires for the World Series (the “World Series Selection Process”) has a disparate

impact on minority Major League umpires, including Plaintiff.

       172.    Joe Torre and Peter Woodfork are the key decisionmakers in the World Series

Selection Process, and their decision must be approved by the Commissioner of Baseball.

       173.    Major League Baseball’s World Series Selection Process as a whole is based

largely, if not entirely, on subjective criteria and the opinions of Major League Baseball’s umpire

executives who are involved in making those decisions.




                                                4
    Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 5 of 10



       174.    As with the Crew Chief Promotion Process, the inclusion of subjective criteria in

the World Series Selection Process permits Major League Baseball to rely on criteria in the World

Series Selection Process that are outside the merits of an umpire’s performance.

       175.    Major League Baseball’s World Series Selection Process has resulted in only one

minority umpire being selected for the World Series for the 2011-2016 seasons: Alfonso Marquez,

for the 2011 World Series and the 2015 World Series.

       176.    All other umpires selected to the World Series for the 2011-2016 seasons have been

non-Latino and white, despite the Major League umpire staff containing at least six minority

umpires in 2011 and 2012, at least seven minority umpires in 2013, and at least eight minority

umpires in each of 2014, 2015 and 2016.

       177.    The World Series Selection Process has resulted in a disparate impact on the

selection of minority Major League umpires, including Plaintiff and other Latino Major League

umpires, to work the World Series.

                                      COUNT SEVEN
(Discrimination in Violation of Title VII of the Civil Rights Act of 1964 – Disparate Impact)

       178.    Plaintiff incorporates by reference all of the foregoing allegations, including the

allegations contained in his First Amended Complaint, as if fully set forth herein.

       179.    By its conduct as described above, Major League Baseball, through the Crew Chief

Promotion Process, has engaged in practices that have resulted in a disparate impact, such that, but

not limited to, no African-American, Latino or other minority umpires have been promoted to the

crew chief position since 2011, while at least ten non-Latino white umpires have been promoted

to the crew chief position in that timeframe.

       180.    By its conduct as described above, Major League Baseball, through the World

Series Selection Process, has engaged in practices that have resulted in a disparate impact, such



                                                 5
     Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 6 of 10



that, but not limited to, only one minority umpire (who was selected twice) has been selected to

umpire the World Series in the 2011-2016 seasons, while all other umpires selected to the World

Series during that timeframe were non-Latino and white.

       181.    The Crew Chief Promotion Process and World Series Selection Process (together,

the “Processes”) are—or at least purport to be—facially-neutral practices.

       182.    The promotion and other employment statistics discussed herein and in Plaintiff’s

First Amended Complaint demonstrate that a disparity exists as a direct result of the Processes.

       183.    As a direct result of Major League Baseball’s Crew Chief Promotion Process and

World Series Selection Process, Plaintiff has suffered damages and injuries including, but not

limited to, loss of earnings and earning capacity; loss of career opportunities; mental anguish;

physical and emotional distress; humiliation and embarrassment; and loss of professional

reputation.

                                      COUNT EIGHT
    (Discrimination in Violation of the New York State Human Rights Law – Disparate
                                          Impact)

       184.    Plaintiff incorporates by reference all of the foregoing allegations, including the

allegations contained in his First Amended Complaint, as if fully set forth herein.

       185.    By its conduct as described above, Major League Baseball, through the Crew Chief

Promotion Process, has engaged in practices that have resulted in a disparate impact, such that, but

not limited to, no African-American, Latino or other minority umpires have been promoted to the

crew chief position since 2011, whereas at least ten white umpires have been promoted to the crew

chief position in that timeframe.

       186.    By its conduct as described above, Major League Baseball, through the World

Series Selection Process, has engaged in practices that have resulted in a disparate impact, such




                                                 6
    Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 7 of 10



that, but not limited to, only one minority umpire (who was selected twice) has been selected to

umpire the World Series in the 2011-2016 seasons, whereas all other umpires selected to the World

Series during that timeframe were white.

       187.    The Processes are—or at least purport to be—facially-neutral practices.

       188.    As the promotion and other employment statistics discussed herein and in

Plaintiff’s First Amended Complaint demonstrate, a disparity exists in the selection of crew chiefs

as a direct result of the Crew Chief Promotion Process and a disparity exists in the selection of

umpires for the World Series as a direct result of the World Series Selection Process.

       189.    As a direct result of Major League Baseball’s Crew Chief Promotion Process,

Plaintiff has suffered damages and injuries including, but not limited to, loss of earnings and

earning capacity; loss of career opportunities; mental anguish; physical and emotional distress;

humiliation and embarrassment; and loss of professional reputation. As a direct result of Major

League Baseball’s World Series Selection Process, Plaintiff has suffered damages and injuries

including, but not limited to, loss of earnings and earning capacity; loss of career opportunities;

mental anguish; physical and emotional distress; humiliation and embarrassment; and loss of

professional reputation.

                                      COUNT NINE
(Discrimination in Violation of the New York City Human Rights Law – Disparate Impact)

       190.    Plaintiff incorporates by reference all of the foregoing allegations, including the

allegations contained in his First Amended Complaint, as if fully set forth herein.

       191.    By its conduct as described above, Major League Baseball, through the Crew Chief

Promotion Process, has engaged in practices that have resulted in a disparate impact, such that, but

not limited to, no African-American, Latino or other minority umpires have been promoted to the




                                                 7
    Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 8 of 10



crew chief position since 2011, while at least ten non-Latino white umpires have been promoted

to the crew chief position in that timeframe.

       192.    By its conduct as described above, Major League Baseball, through the World

Series Selection Process, has engaged in practices that have resulted in a disparate impact, such

that, but not limited to, only one minority umpire (who was selected twice) has been selected to

umpire the World Series in the 2011-2016 seasons, whereas all other umpires selected to the World

Series during that timeframe were non-Latino and white.

       193.    The Crew Chief Promotion Process and World Series Selection Process are—or at

least purport to be—facially-neutral practices.

       194.    As the promotion and other employment statistics discussed herein and in

Plaintiff’s First Amended Complaint demonstrate, a disparity exists in the selection of crew chiefs

as a direct result of the Crew Chief Promotion Process and a disparity exists in the selection of

umpires for the World Series as a direct result of the World Series Selection Process

       195.    The Processes discussed herein are practices that result in a disparate impact to the

detriment of Latino Major League umpires, including Plaintiff, as well as to the detriment of

African-American Major League umpires and all other minority Major League umpires.

       196.    As a direct result of Major League Baseball’s Crew Chief Promotion Process,

Plaintiff has suffered damages and injuries including, but not limited to, loss of earnings and

earning capacity; loss of career opportunities; mental anguish; physical and emotional distress;

humiliation and embarrassment; and loss of professional reputation. As a direct result of Major

League Baseball’s World Series Selection Process, Plaintiff has suffered damages and injuries

including, but not limited to, loss of earnings and earning capacity; loss of career opportunities;




                                                  8
    Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 9 of 10



mental anguish; physical and emotional distress; humiliation and embarrassment; and loss of

professional reputation.

       WHEREFORE, Plaintiff prays for a judgment jointly and severally against the defendants

as more fully set forth in his First Amended Complaint.


                                                   Respectfully submitted,

                                                   MURPHY LANDEN JONES PLLC

                                                   By: Kevin L. Murphy_______________
                                                   Kevin L. Murphy (pro hac vice)
                                                   J. Jeffrey Landen (pro hac vice)
                                                   Nicholas R. Gregg (pro hac vice)
                                                   2400 Chamber Center Drive, Suite 200
                                                   Fort Mitchell, KY 41017
                                                   Tel: 859-360-1123
                                                   KMurphy@MLJfirm.com
                                                   JLanden@MLJfirm.com
                                                   NGregg@MLJfirm.com

                                                   &

                                                   LEWIS DIBIASI ZAITA & HIGGINS
                                                   Paul Z. Lewis
                                                   Nicholas J. Zaita
                                                   420 Lexington Avenue, Suite 300
                                                   New York, NY 10107
                                                   Tel: (212) 772-0943
                                                   plewis@ldzhlaw.com
                                                   nzaita@ldzhlaw.com
                                                   Attorneys for Plaintiff Angel Hernandez




                                               9
    Case 1:18-cv-09035-JPO-GWG Document 123 Filed 11/27/19 Page 10 of 10



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to: Neil

H. Abramson, Esq., Rachel S. Philion, Esq., and Adam M. Lupion, Esq., PROSKAUER ROSE

LLP, Eleven Times Square, New York, New York 10036-8299.

                                                   Respectfully Submitted,


                                                   MURPHY LANDEN JONES PLLC
                                                   By: Kevin L. Murphy_______________
                                                   Kevin L. Murphy (pro hac vice)
                                                   2400 Chamber Center Drive, Suite 200
                                                   Fort Mitchell, KY 41017
                                                   Tel: 859-360-1123
                                                   Attorney for Plaintiff Angel Hernandez




                                              10
